DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1 and 11 under statutory double patenting over claim 1 of co-pending US application 16/170,675 have been fully considered and are persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of non-statutory double patenting rejection is made in view of Fueyo et al. (US 9198612). See rejection below.
Applicant’s arguments, see Remarks pg. 5 with respect to the rejections of claims 11-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejections under 35 U.S.C. 112(b) has been made. See rejections below.
Applicant’s arguments, see Remarks pg. 6-10 with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the amendment 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/170,675 in view of Fueyo et al. (US 9198612) (hereinafter Fueyo). 
Regarding claims 1 and 11, claim 1 of the co-pending application discloses all of the elements of claims 1 and 11 except for “the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users”.
Fueyo, however, teaches a method (Fig. 10) which includes receiving a plurality of brain scans for a plurality of subjects having a given condition and receiving a particular therapy (Box 1002), comparing changes in regions of interest in the brain scans over time for each subject to identify a set of typical changes attributable to a given therapy (Box 1008), analyze portions of medical literature of associated with the changes, the given condition, and/or the therapy (Box 1010), and finally generating a therapy mechanism of action based on the set of typical changes in the regions of interest and the relevant portions of medical literature (Box 1012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the co-pending application such that the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Making this modification would be useful for generating a therapy mechanism of action based on a set of typical changes in regions of interest in the brain and relevant portions of medical literature, as taught by Fueyo.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system (claim 1) and a method (claim 11); thus, these claims pass step 1 of the subject matter eligibility test since they are directed towards these statutory categories.
 As a whole, the claims recite a process of obtaining a plurality of measurement from a brain of a user with a traumatic brain injury, generating a plurality of brain state parameters characterizing at least one or more features of at least one brain state of the brain, generating one or more models of the brain based on the brain state parameters and measurements, determining a procedure for mediation of the traumatic brain injury based on the one or more models and additional models from additional users, and generating one or more control signals based on the procedure for mediation. This process has been determined to be an abstract idea in the form of a mental process; it is fully capable of being performed in the human mind. For example, these steps could be accomplished by a physician performing a routine assessment of a traumatic brain injury of a patient and determining a therapy based on this assessment, and then recommending the patient take steps to implement this therapy. Since all of these steps are capable of being performed in the human mind, this claim passes Step 2A prong one of the eligibility test.
This judicial exception is not integrated into a practical application because there are no additional elements recited which integrate the invention into a practical application. Although the claims recite an interface, a first processing device, a second processing device, and a controller, these recitations of generic computer components merely serve to recite that the abstract idea is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the claims recite, “generate one or more models of the brain of the user based, at least in part, on the plurality of brain state parameters…”, “determine a process for mediation of the traumatic brain injury based, at least in part…”, and “one or more mediation data points being determined based, at least in part, on one or more models…”, see e.g. claim 1 ll. 8-14. The at least in part on specific parameters render the claim indefinite because it is unclear what other parameters, besides those recited in the claims above, are considered by Applicant as being used in these determination steps. There are a potentially infinite number of other parameters which could be interpreted as falling within this claim scope. Furthermore, Applicant has not set forth what parameters are considered as being included in this “based at least in part” language and what parameters are excluded. As such, the scope of these limitations is unclear. For examination purposes, these limitations have been interpreted without the “at least in part” language.
Similar language appears in claim 8, which is rejected for the same reasons set forth above.
As a result of dependence on claims 1 and 11, subsequent dependent claims 2-10 and 12-16 are rejected as indefinite as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend (US PGPUB 2017/0087367) in view of Gelbman et al. (US PGPUB 2015/0374303) (hereinafter Gelbman), further in view of Fueyo AND claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Fueyo.
Regarding claim 1, Weisend discloses a system (Abstract) comprising: an interface configured to obtain a plurality of measurements from a brain of a user with a traumatic brain injury (Fig. 8A-B, electrodes 701; Fig. 13A, box 1302: “record brain activity… with MEG, EEG, fMRI”; Para. [0121] list various applications for system, including treating traumatic brain injury); a first processing device comprising one or more processors (Fig. 10, control processor 1002) configured to generate a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain of the user (Fig. 13A, box 1303: “examine differences in brain at high and low performance levels… calculate a difference image by subtracting brain activity at the beginning from brain activity at the end”); a processing device comprising one or more processors (Fig. 10, control processor 1002) configured to: generate one or more models of the brain of the user based on the plurality of brain state parameters and the plurality of measurements (Fig. 13A-B, box 1304, box 1314: “Model the differences in brain activity with finite element models”, model difference image shown, visualization of currents in brain), use the one or more models of the brain of the user and training data comprising one or more mediation data points to determine a procedure for mediation configured to reduce one or more symptoms of the traumatic brain injury (Para. [0130], last sentence: “With the known current distribution, the electrodes may be positioned on the scalp at locations that pass the maximum current 
Weisend does not disclose a second processing device comprising one or more processors. Gelbman, however, teaches the use of multiple processors in order to divide related and unrelated functions among the multiple processors (Para. [0047], first sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weisend to include a second processing device comprising one or more processors in order to divide multiple related functions among multiple processors and provide parallel processing capabilities, as taught by Gelbman (Para. [0047], first sentence and last sentence).
Weisend also does not disclose the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Fueyo, however, teaches a method (Fig. 10) which includes receiving a plurality of brain scans for a plurality of subjects having a given condition and receiving a particular therapy (Box 1002), comparing changes in regions of interest in the brain scans over time for each subject to identify a set of typical changes attributable to a given therapy (Box 1008), analyze portions of medical literature of associated with the changes, the given condition, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weisend such that the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Making this modification would be useful for generating a therapy mechanism of action based on a set of typical changes in regions of interest in the brain and relevant portions of medical literature, as taught by Fueyo.
Regarding claim 2, Weisend discloses that the plurality of brain state parameters identifies features of a plurality of brain states, and wherein each brain state of the plurality of brain states identifies one or more identified patterns of neural activity (Para. [0011]: “The described method identifies patterns of brain activity or anatomy that underlie different brain states, models the patterns of energy distribution in the brain from NIBS devices, and then applies the NIBS device to alter behavior”).
Regarding claim 9, Weisend does not disclose that the system further comprises: a client device configured to communicate with the first processing device and the second processing device via a communications network. Gelbman, however, teaches that the device can include a communication device that enables the processors to receive or access data stored remotely or on a service or user device over a network (Para. [0047], fourth to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weisend such that that the system further comprises: a client device configured to communicate with the first processing device and the second processing device via a communications network. Making this modification would be useful for enabling the processors to receive or access data stored remotely or on a service or user device over a network.
Regarding claim 11, Weisend discloses a method (Abstract) comprising: receiving a plurality of measurements via an interface, the plurality of measurements being associated with neural activity of a brain of a user with a traumatic brain injury (Fig. 8A-B, electrodes 701; Fig. 13A, box 1302: “record brain activity… with MEG, EEG, fMRI”; Para. [0121] list various applications for system, including treating traumatic brain injury); generating, using one or more processors (Fig. 10, control processor 1002), a plurality of brain state parameters characterizing one or more features of at least one brain state of the brain of the user (Fig. 13A, box 1303: “examine differences in brain at high and low performance levels… calculate a difference image by subtracting brain activity at the beginning from brain activity at the end”); generating, using the one or more processors, one or more models of the brain of the user based, at least in part, on the plurality of brain state parameters and the plurality of measurements (Fig. 13A-B, box 1304, box 1314: “Model the differences in brain activity with finite element models”, model difference image shown, visualization of currents in brain), determining a procedure for mediation of the traumatic brain injury based, at least in part, on at least the one or more models of the brain of the user and training data comprising one or more mediation data points, the procedure for mediation being configured to reduce one or more symptoms of the traumatic brain injury (Para. [0130], last sentence: “With the known current distribution, the electrodes may be positioned on the scalp at locations that pass the maximum current through target structures 1305 using electrical ng-NIBS during, e.g., a training program or therapeutic intervention”, wherein known current distribution is derived from brain model, see Fig. 13B box 1314), and generating, using the one or more processors, one or more control signals based on the procedure for mediation (Para. [0022], first sentence: “The electrical stimulation parameters may be changed or adjusted by the controller and the stimulation may be applied in a number of different modalities”; Para. [0088, last sentence]: “one or more of the polarity, intensity, and spatial distribution of stimulation can be programmed into the devices and arrays described herein to produce maximal influence (excitation or inhibition) at the target sites”).
Weisend does not disclose the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Fueyo, however, teaches a method (Fig. 10) which includes receiving a plurality of brain scans for a plurality of subjects having a given condition and receiving a particular therapy (Box 1002), comparing changes in regions of interest in the brain scans over time for each subject to identify a set of typical changes attributable to a given therapy (Box 1008), analyze portions of medical literature of associated with the changes, the given condition, and/or the therapy (Box 1010), and finally generating a therapy mechanism of action based on the set of typical changes in the regions of interest and the relevant portions of medical literature (Box 1012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weisend such that the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Making this modification would be useful for generating a therapy mechanism of action based on a set of typical changes in regions of interest in the brain and relevant portions of medical literature, as taught by Fueyo.
Regarding claim 12, Weisend discloses that the plurality of brain state parameters identifies features of a plurality of brain states, and wherein each brain state of the plurality of brain states identifies one or more identified patterns of neural activity (Para. [0011]: “The described method identifies patterns of brain activity or anatomy that underlie different brain states, models the patterns of energy distribution in the brain from NIBS devices, and then applies the NIBS device to alter behavior”).
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Gelbman in view of Fueyo, further in view of Gilja et al. (US PGPUB 2011/0224572) (hereinafter Gilja), AND claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Gilja.
Regarding claims 3 and 13, modified Weisend does not disclose that the first processing device is configured to generate one or more observers and estimators associated with the plurality of brain states. Gilja, however, teaches the use of Kalman filters (which are defined by Applicant as being observers and estimators, see instant specification para. [00150], pg. 39, ll. 1-4) to model velocity and position of a limb trajectory via a brain machine interface (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Weisend such that the first processing device is configured to generate one or more observers and estimators associated with the plurality of brain states in order to model velocity and position of a limb trajectory, as taught by Gilja.
Regarding claims 4 and 14, Weisend discloses that the one or more models of the brain of the user are functional and structural models of the brain of the user (Fig. 13B, boxes 1313 and 1314).
Regarding claims 7-8, Weisend discloses that the controller is configured to closed loop control of the generation of the one or more control signals and that the closed loop control is based, at least in part, on the plurality of brain state parameters (Para. [0145]: “the presently described invention may utilize closed loop feedback in order to provide active modification of a device-generated input signal in response to the brain's output signal”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Gelbman in view of Fueyo in view of Gilja, further in view of Lee et al. (US PGPUB 2019/0073030) (hereinafter Lee), AND claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Fueyo in view of Gilja, further in view of Lee.
Regarding claims 5 and 15, modified Weisend does not teach that the first processing device is further configured to monitor neuronal synchronization and desynchronization based on the plurality of measurements. Lee, however, teaches that event-related desynchronization and synchronization signals can be used to determine a control mode for a user of a brain computer interface (Para. [0023-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Weisend such that the first processing device is further configured to monitor neuronal synchronization and desynchronization based on the plurality of measurements in order to determine a control mode for a user of a BCI, as taught by Lee.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Gelbman in view of Fueyo in view of Gilja, further in view of Prichep et al. (US PGPUB 2012/0041330) (hereinafter Prichep), AND claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Fueyo in view of Gilja, further in view of Prichep.
Regarding claims 6 and 16, modified Weisend do not teach that the first processing device is further configured to detect multiplexed parallel delta to theta, alpha to beta, delta/theta/alpha to high-frequency- band coupling based on the plurality of measurements.
Prichep, however, teaches that In one embodiment, the algorithm extracts various linear and non-linear features from the brain wave frequency bands: Delta (1.5-3.5 Hz), Theta (3.5-7.5 Hz), Alpha (7.5-12.5 Hz), Alpha1 (7.5-10 Hz), Alpha2 (10-12.5 Hz), Beta (12.5-25 Hz), Beta2 (25-35 Hz), Gamma (35-50 Hz), and high frequency EEG (50 Hz) (Para. [0036]) to facilitate classifying the brain function of a patient in one of four categories: 1) normal brain electrical activity; 2) abnormal brain electrical activity consistent with non-structural injury with less severe manifestations of functional brain injury; 3) abnormal brain electrical activity consistent with non-structural injury with more severe manifestations of functional brain injury; and 4) abnormal brain electrical activity consistent with structural brain injury (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Weisend such that the first processing device is further configured to detect multiplexed parallel delta to theta, alpha to beta, delta/theta/alpha to high-frequency- band .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend in view of Gelbman in view of Fueyo, further in view of Sussillo et al. (US PGPUB 2016/0048753) (hereinafter Sussillo).
Regarding claim 10, Weisend in view of Gelbman in view of Fueyo does not teach a prosthetic device configured to receive one or more control signals from the controller. Sussillo, however, teaches that “Brain-machine interface (BMI) systems convert neural signals from motor regions of the brain into control signals to guide prosthetic devices.  The ultimate goal of BMIs is to improve the quality of life for people with paralysis by providing direct neural control of prosthetic arms or computer cursors” (Para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weisend in view of Gelbman in view of Fueyo to include a prosthetic device configured to receive one or more control signals from the controller in order to improve the quality of life for people with paralysis by providing direct neural control of prosthetic arms or computer cursors, as taught by Sussillo.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grill et al. (US PGPUB 2014/0350634) (hereinafter Grill) in view of Gelbman in view of Fueyo, AND claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Fueyo.
Regarding claim 1, Grill discloses a system (Abstract) comprising: an interface configured to obtain a plurality of measurements from a brain of a user with a traumatic brain injury (Fig. 9, “Record Neural Activity: EEG, LFP, or single-units”; Para. [0018], first sentence: “treating a patient having a neurological disorder”); a first processing device comprising one or more processors (Fig. 8, “Data Processing”; Para. [0090], third to last sentence: “A data processor may perform required data 
Grill does not disclose a second processing device comprising one or more processors. Gelbman, however, teaches the use of multiple processors in order to divide related and unrelated functions among the multiple processor (Para. [0047], first sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill to include a second processing device comprising one or more processors in order to divide multiple related 
Grill also does not disclose the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Fueyo, however, teaches a method (Fig. 10) which includes receiving a plurality of brain scans for a plurality of subjects having a given condition and receiving a particular therapy (Box 1002), comparing changes in regions of interest in the brain scans over time for each subject to identify a set of typical changes attributable to a given therapy (Box 1008), analyze portions of medical literature of associated with the changes, the given condition, and/or the therapy (Box 1010), and finally generating a therapy mechanism of action based on the set of typical changes in the regions of interest and the relevant portions of medical literature (Box 1012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill such that the one or more mediation data points being determined based, at least in part, on one or more models of brains of additional users. Making this modification would be useful for generating a therapy mechanism of action based on a set of typical changes in regions of interest in the brain and relevant portions of medical literature, as taught by Fueyo.
Regarding claim 11, the Examiner submits that claims 1 and 11 recite the same limitations except claim 1 require two distinct processors, while claim 11 only requires “one or more processors”. As such, in rejecting claim 11 as obvious, the teachings of Gelbman regarding the use of additional processors are not required. As such, claim 11 obvious over Grill in view of Fueyo for the same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792